                                                                                                                                                                                                                      .~--.:1

                                                                                                                                                                                                                        1-
                                                                                                                                                                                                                           J
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                      Page 1 of 1



                                           UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                           V.                               (For Offenses Committed On or After November 1, 1987)



                  Edgar Hilario Astengo-Nunez                               Case Number: 3:19-mj-22630

                                                                           Kathr n        . Thicksum 1,                                  "'
                                                                           Defendant's ttorney


REGISTRATION NO. 86200298
                                                                                                                              JUL O2 2G19
THE DEFENDANT:
 0 pleaded guilty to count( s) _l_of_C_om_p_la_in_t_ _ _ _ _ _ _ _ _-+>-<-....                L'"'-'"'"'.:...._     y---'.'.......,:·...,.,·.;,.,..•~+-,".,.,._.:~;·.,.c. .;:;_--;-:).;. .;~:"'"~,.,__,,, - I - - -
                                                                                                          .. ::._·,·. . . .

                                                                                                                                                                 ,_      ~--aa    v·, •·•   0,41,

 D was found guilty to count(s)                                                         8'/                                                                                  l>:PUTY
                                                                                                                                                   ·-   -   .-, ..    _,.,   ..... _______ ..,._
                                                                                                                                                                             ~




      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                           Nature of Offense                                                                                   Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                         1

 D The defendant has been found not guilty on count( s)
                                  --------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 n TIME SERVED
                                  ,   /
                                                                         • ________ days
 0 Assessment: $10 WAIVED                         0 Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, July 2, 2019



Received               ·-'----~- ··
              DUSM

                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                   3:19-mj-22630
